MEMORANDUM **
Wosbali Isaias Rodas-Calderon seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying Rodas-Calderon’s application for cancellation of removal and request for voluntary departure. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has faded to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and we lack jurisdiction to review the denial of the discretionary relief of voluntary departure, see Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
We do not consider Rodas-Calderon’s contentions regarding moral character, because his failure to establish hardship is dispositive.
Rodas-Calderon attempts to invoke this court’s jurisdiction over the denial of voluntary departure by arguing that it was denied based on statutory eligibility, rather than in the discretion of the immigration judge. Rodas-Calderon did not challenge the denial of voluntary departure before the Board, and therefore we do not consider the argument. See Vargas v. U.S. Department of Immigration, 831 F.2d 906 (9th Cir.1987).
PETITION FOR REVIEW DISMISSED,

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.